         Case 3:20-mj-00752-RSE Document 4 Filed 12/04/20 Page 1 of 1 PageID #: 18
USDC KYWD - Minute Order (Rev. 08/11)


                                        United States District Court
                                        Western District of Kentucky
                                               at Louisville

UNITED STATES OF AMERICA                                                                          PLAINTIFF

VS.                                                            CRIMINAL ACTION NUMBER: 3:20-MJ-752

JOHN F. JOHNSON                                                                                 DEFENDANT

                                                     ORDER

            The above-styled case came before the Honorable Regina S. Edwards, United States Magistrate
Judge, by video, on December 4, 2020 to conduct a combined preliminary and detention hearing.

            APPEARANCES

            For the United States:        Joshua D. Judd, Assistant United States Attorney

            For the defendant:            Defendant John F. Johnson - Present and in custody at the Oldham
                                          County Jail
                                          Donald J. Meier, Assistant Federal Defender - Present

            Court Reporter:               Digitally recorded

            The defendant, through counsel, having waived his right to a preliminary hearing on the record,
            IT IS HEREBY ORDERED that should the Grand Jury return a true bill, this matter will be
scheduled for arraignment proceedings by separate order.
            At the recommendation of the United States Probation Office and by agreement of the United
States,
            IT IS FURTHER ORDERED that the defendant is released on an unsecured bond in the amount
of $25,000.00 with conditions pending further order of the Court.
            This 4th day of December, 2020
                                                 ENTERED BY ORDER OF THE COURT:
                                                 REGINA S. EDWARDS
                                                 UNITED STATES MAGISTRATE JUDGE
                                                 VANESSA L. ARMSTRONG, CLERK
                                                 BY: /s/ Ashley Henry - Deputy Clerk
Copies: U.S. Attorney
        U.S. Probation
        Counsel for Defendant

    0|20
